Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 1 of 14
                       CASE NO. 5:19-CV-1254




                     EXHIBIT A
                              Case 5:19-cv-01254 Document 1-1 Filed 10/22/19   Page 2 of 14
                                                                           PRIVATE PROCESS
                                                                  CASE NO. 19-1254

                                                         Case Number 2019-CI-18955
                                                                                                              MlII ~°az~~ EP. 5.9 ~~~~'V-fy, ~,' 11111
 .~                                                                                                                                        2019CI18955 500001
BRIAN T MCVEY
                                                                                                                                     IN THE DISTRICT COURT
VS.                                                                                                                                  225th JUDICIAL DISTRICT
STEADFASTINSURANCE COMPANY                                                                                                            BEXAR COUNTY,TEXAS
(Note:Attached Document May Contain Additional Litigants.)

                                                                    CITATION
"THE STATE OF TEXAS"

Directed To: STEADFAST INSURANCE COMPANY



                   BY SERVING ITS REGISTERED AGENT, CORPORATION SERVICE COMPANY



"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION , a default judgment may be taken against you." Said ORIGINAL PETITION was filed on the 10th day of September, 2019.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 16TH DAY OF SEPTEMBER A.D,, 2019.


THOMAS A CROSLEY                                                         ~~ V}: t1K~q~C
                                                                                                                Mary Arlgie Garci.a .
ATTORNEY FOR PLAINTIFF
                                                                     V~               ~~l                       Bexar County District Clerk
                                                                    C                     ~                     101 W. Nueva, Suite 217
3303 OAKWELL CT 200
                                                                                                                San Antonio, Texas 78205
SAN ANTONIO, TX 78218                                                a                    ~


                                                                                                                By : laneCGutierrez, Deputy
BRIAN T MCVEY                                                                                                   Case Number: 2019-CI-18955
vs                                                                Officer's Return                              Court: 225th Judicial District Court
STEADFAST INSURANCE COMPANY

I received this CITATION on                         at       o'clock _M. and:( ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION the

date of delivery endorsed on it to the defendant,                                                           , in person on the                                     at

           o'clock _M. at:                                     or ( ) not executed because




Fees                   Badge/PPS #:                 Date certification expires:
                                                                                                                                                    County, Texas

                                                                                              By:

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS



                                                                                                                NOTARY PUBLIC, STATE OF TEXAS


                                                                              my date of birth is                                            and my address is
OR: My name is
                                                                           _ County.


I declare under penalty of perjury that the foregoing is true and correct. Executed in                                              County, State of Texas, on

the              day of                   , 20

                                                                                                    arant
                                                                                                                                 ORIGINAL (DK002)
 FILED                       Case   5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 3 of 14
 9/10/2019 1:39 PM                                       CASE NO. 19-1254
 Mary Angie Ge~~,ia                                                          CIT PPS M/O - SAC 2
 Bexar County District Clerk
 Accepted By: Victoria Angeles


                                                 CAUSENO. 2
                                                                    019C118955

               BRIAN THOMAS MCVEY,                              §                   1N THE DISTRICT COURT
                    Plarnt ff,                                  §
                                                                §
               VS.                                              §                 225th    JUDICIAL DISTRICT
                                          §
           STEADFAST INSURANCE COMPANY    §
— -- - --- — --Defendant. - - -  -     - §                                     _ - - BEXAR COUNTY, TEXAS
                                          §

                                            PLAINTIFF'S ORIGINAL PETITION

               TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES Plaintiff, BRIAN THOMAS MCVEY, (hereinafter referred to has

               "Plaintiff'), complaining of STEADFAST INSURANCE COMPANY (hereinafter referred to as

               "Defendant" or "Steadfast") as follows:

                                                          I.
                                               DISCOVERY CONTROL PLAN

                       1.       Pursuant to TEx. R. Civ. P. 190.1, Plaintiff intends to conduct discovery in this

               matter under Level 3

                                                            II.
                                                   PARTIES AND SERVICE

                       2.      Plaintiff is an individual who resides in Boerne, Bexar County, Texas. The last

               three digits of his driver's Iicense number are 530 and the last three digits of his social security

               number are 238.

                       3.       Defendant STEADFAST INSURANCE COMPANY is a duly incorporated

               insurance coinpany authorized to do business in, and is doing business, in the State of Texas.

               Defendant may be served with process by serving its registered agent for service, Corporation

               Service Company, 211 E 7th Street, Suite 620, Austin, Texas 78701.
             Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 4 of 14
                                           CASE NO. 19-1254
L




                                            III.
                                  JURISDICTION AND VENUE

       4.       Venue is proper in Bexar County, Texas, pursuant to TEX. CIV. PRAC. & REM. CODE

§ 15.002(a)(1) because all or a substantial part of the events giving rise to the claim occurred in

Bexar County, Texas. Jurisdiction is proper because the court has personal jurisdiction over all

parties and the amount in controversy is witfiin the jurisdictional -limits of the court.   -

                                            IV.
                                   FACTUAL BACKGROUND

        5.      This is an insurance coverage lawsuit. Plaintiff brings this action to obtain a

declaration of coverage for damages for personal injuries sustained in a motor vehicle collision on

or about November 10, 2017, in San Antonio, Bexar County, Texas, which was proximately caused

by the negligence of Edward Gene Craft, an "underinsured motor vehicle" as that term is defined

under Lyft, Inc.'s insurance policy with Steadfast. Plaintiff and Mr. Craft were both traveling

southbound at or near the 7900th block of IH-10 West, when Mr. Craft failed to notice his unsafe

following distance from PlaintifPs vehicle and failed to control his speed, resulting in Mr. Craft

impacting with the rear-end of Plaintiff's vehicle. The force of this initial impact then caused

Plaintiff's vehicle to collide with the rear-end of the vehicle traveling in front of Plaintiff. As a

result of the collision, Plaintiff suffered serious and permanent injuries which were proximately

caused by the negligence of Mr. Craft, an underinsured motorist.

        At the time of the motor vehicle collision in question, Plaintiff was operating a 2008 Honda

Accord as an employee, agent, and/or representative of Lyft, Inc., and was at that time transporting

a third-party passenger in the scope of his employment with Lyft, Inc.

                                       V.
                      UNDERINSURED MOTORIST CLAIM AGAINST
                         STEADFAST INSURANCE COMPANY

                6.      At the time of the motor vehicle collision described above, Lyft, Inc. was


                                                   ~
                Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 5 of 14
                                                CASE NO. 19-1254
    ~


    covered by an automobile liability policy of insurance with Defendant Steadfast that included

    $1,000,000.00 of underinsured motorist coverage. Plaintiff is a covered person under the

    applicable terms of the policy by virtue of his occupancy in the motor vehicle as a Lyft driver at

    the time of the accident in question. Plaintiff timely and properly notified Defendant of his claims

_   under the underinsured provision of the policy. Defendant has failed to offer Plaintiff a fair

    settlement. All conditions precedent to bringing this suit have been performed and/or have

    occurred.

                                                      C%~

           7.        Based on the foregoing facts, and pursuant to the policy of insurance in force and

    effect covering Plaintiff at the time of the collision, Plaintiff seeks a declaratory judgment pursuant

    to TEx. Civ. PRAC. & REM. CoDE Ch. 37 that he is entitled to recover from Defendant Steadfast his

    damages resulting from the motor vehicle collision of November 10, 2017, that those damages fall

    within the coverage afforded to him under Defendant's insurance policy, and specifying the

    amount of damages, attorney fees, interest and court costs that Defendant Steadfast is obligated to

    pay and any other declarations to which Plaintiff is justly entitled.

                                                   vII.
                                                 DAMAGES

           8.        As a result of the collision described above, Plaintiff was injured, causing physical

    pain, mental anguish, physical impairment, disfigurement, medical expenses and loss of earning

    capacity, which all of the elements of damages have been sustained in the past and future.

           9.      The damages sought are within the jurisdictiona -limits
                                                                         of the court.—Pursuant to

    TEx. R. Civ. P. 47, Plaintiff seeks monetary relief over $200,000.00, but no more than

    $1,000,000.00.




                                                       3
             Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 6 of 14
                                            CASE NO. 19-1254




                                             VIII.
                                         ATTORNEY FEES .

        10.     Pursuant to TEx. C1v. PRAC. & RE1vt. CODB Ch. 37, Plaintiff seeks recovery of

reasonable and necessary attorney's fees from Defendant for which he hereby sues.

                                            IX.
                                  REQUEST FOR DISCLOSURE

        11.     Under the authority of TEx. R. Civ. P. 194, Plaintiff requests Defendant disclose,

within fifty (50) days of the service of this petition and request, the information or material

described in Rule 194.2, including all subparts. Defendant is reminded that it is under a continuing

obligation to supplement its answers to this Request for Disclosure.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Defendant be cited to appear and answer herein and

that upon final trial of.this cause, Plaintiff recover:

        l.      Declaratory judgment against Defendant setting forth the amount of Plaintiffls
                damages that are covered under Defendant's underinsured motorist policy;

        2.      Prejudgment interest on Plaintiff's damages as allowed by law;

        3.      Interest on the judgment at the legal rate from date of judgment;

        4.      Reasonable and necessary attorneys' fees;

        5.      Costs of court; and

        6.      Such other and further relief, at law or in equity, to which Plaintiff may be entitled.

                                                          Respectfully submitted,

                                                          CROSLEY-LAW-FIRYI,—P.-C.                        —
                                                          3303 Oakwell Court, Suite 200
                                                          San Antonio, Texas 78218
                                                          Telephone No.: (210) 529-3000
                                                          Facsimile No.: (210) 444-1561
                                                          Service Email: service crosle law.com

                                                          By:


                                                   11
            Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 7 of 14
                                   CASE NO. 19-1254

i   ~   R




                                                   Thomas A. Crosley
                                                   State Bar No. 00783902
                                                   Email: tom@crosleylaw.com
                                                   Brennen S. Jenkins
                                                   State Bar No. 24092576
                                                   Email: brennen@crosleylaw.com
                                               ATTORNEYS FOR PLAINTIFF




                                          5
Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 8 of 14
                       CASE NO. 19-1254




                     EXHIBIT B
            Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 9 of 14
                                       CASE NO. 19-1254




                                  CAUSE NO. 2019CI18955

BRIAN THOMAS MCVEY,                             §         IN THE DISTRICT COURT
     Plaintiffs,                                §
                                                §
vs.                                             §
                                                §         225TH JUDICIAL DISTRICT
                                                §
STEADFAST INSURANCE COMPANY,                    §
     Defendant.                                 §
                                                §         BEXAR COUNTY, TEXAS


                                DEFENDANT’S ANSWER


       Defendant Steadfast Insurance Company (“Defendant”) files its Original

Answer.

                                     GENERAL DENIAL

       1.     Defendant generally denies all the material allegations contained in

Plaintiff’s active petition (hereinafter “Plaintiff’s Petition”) including any supplements

or amendments thereto, and demands strict proof thereof as permitted by Rule 92 of the

Texas Rules of Civil Procedure.

                      AFFIRMATIVE DEFENSES AND SPECIFIC DENIALS

       2.     Defendant denies the occurrence or performance of a condition precedent

to recovery under an automobile insurance policy in accordance with Texas Rule of

Civil Procedure 93(15). Specifically, Plaintiff has not established the liability, damages

or the lack of insurance, or the insufficiency thereof, of the alleged tortfeasor. See

generally Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809 (Tex. 2006). Neither

settlement nor an admission of liability from the alleged tortfeasor establishes




DEFENDANT’S ORIGINAL ANSWER                                                              PAGE 1
            Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 10 of 14
                                       CASE NO. 19-1254




uninsured or underinsured coverage. Id. at 818. Neither requesting uninsured or

underinsured benefits nor filing suit against the insurer triggers a contractual duty to

pay. Id.

       3.      Defendant does not waive any of its rights to insist on application of the

policy conditions and any defenses thereunder.

       4.      Defendant is entitled to all credits and offsets for payments made under

any personal injury protection coverage or by any other policy of insurance for the

damages asserted by Plaintiff in this suit, including any credit for payments made by or

on behalf of the driver who Plaintiff alleges are underinsured or uninsured, as well as

any payment made under a personal injury protection policy.

              CHAPTER 33, TEXAS CIVIL PRACTICE & REMEDIES CODE APPLIES

       5.      Uninsured and underinsured insurance utilizes tort law to determine

coverage. Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809 (Tex. 2006). The insurer’s

contractual obligation to pay benefits does not arise until liability and damages are

determined. Id. Therefore, Chapter 33 of the Texas Civil Practice and Remedies Code

applies to the liability determination because that determination is based on a tort in

which a claimant, defendant, settling person, or responsible third party may be found

responsible for a percentage of harm for which relief is sought.

       6.      Defendant specifically requests that the trier of fact, as to each underlying

cause of action asserted, determine the percentage of responsibility for each claimant,

each defendant, each settling party, and each responsible third party who has been




DEFENDANT’S ORIGINAL ANSWER                                                            PAGE 2
             Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 11 of 14
                                        CASE NO. 19-1254




designated under Texas Civil Practice and Remedies Code § 33.004 (or otherwise joined

into the case). Tex. Civ. Prac. & Rem. Code § 33.003.

       7.       Plaintiff may not recover any amount of damages if Plaintiff’s percentage

of responsibility is greater than 50%, regardless of the theory of recovery pled. Tex. Civ.

Prac. & Rem. Code § 33.001. Further, the trier of fact, as to each cause of action asserted,

shall determine the percentage of responsibility for each claimant, each defendant, each

settling party, and each responsible third party who has been designated under Texas

Civil Practice & Remedies Code § 33.004.

       8.       Defendant should be held liable, if at all, only for the proportion of

damages sustained by Plaintiff, if any, as is determined by the jury to be the result of the

allocable percentage of fault or negligence on the part of the uninsured or underinsured

motorist at issue.

                               OTHER DEFENSIVE AVERMENTS

       9.       In addition to any other limitation under the laws, any recovery of

medical or health care expenses incurred is limited to the amount actually paid as

opposed to the amount that has been billed. Tex. Civ. Prac. & Rem. Code §41.0105;

Haygood v. Garza De Escabedo, 356 S.W.3d 390 (Tex. 2011).

       10.      Defendant reserves the right to allege such other affirmative defenses as

may become legally available hereafter or become apparent during discovery including,

without limitation, those defenses that are specific to the statutory and common law of

the jurisdiction in which the action was commenced which were available at the time

the action was commenced or became available during the pendency of the action.




DEFENDANT’S ORIGINAL ANSWER                                                           PAGE 3
              Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 12 of 14
                                        CASE NO. 19-1254




                                     REQUEST FOR RELIEF

        11.      Defendant requests that judgment be entered in its favor denying Plaintiff

 any relief, and awarding Defendant such other and further relief, general or special, at

 law or in equity, to which it may be justly entitled.

                                       Respectfully submitted,



                                         /s/ William Akins
                                        William J. Akins
                                        State Bar No. 24011972
                                        FISHERBROYLES, LLP
                                        100 Congress Avenue, Suite 2000
                                        Austin, Texas 78701
                                        E-Mail: william.akins@fisherbroyles.com
                                        Telephone: (214) 924-9504
                                        Facsimile: (214) 481-3768


                                        ATTORNEY FOR DEFENDANT
                                        STEADFAST INSURANCE COMPANY

                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 21, 2019, a true and correct copy of this
document was served in accordance with the Texas Rules of Civil Procedure to Plaintiff’s
counsel.



                                          /s/ William Akins
                                        William J. Akins




 DEFENDANT’S ORIGINAL ANSWER                                                         PAGE 4
10/22/2019       https://search.bexar.org/Case/CaseDetail?r=0b8c4f52-a26f-4f20-8615-a74085ca7e63&st=l&l=McVey&fn=Brian&m=&=&full=y&p=2_201…
                          Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 13 of 14
                                                            CASE NO. 19-1254




   Case #2019CI18955
   Name: BRIAN THOMAS MCVEY

   Date Filed : 9/10/2019

   Case Status : PENDING

   Litigant Type : PLAINTIFF

   Court : 225

   Docket Type : MOTOR VEHICLE ACCIDENT

   Business Name : 2019CI18955

   Style : BRIAN T MCVEY

   Style (2) : vs STEADFAST INSURANCE COMPANY




https://search.bexar.org/Case/CaseDetail?r=0b8c4f52-a26f-4f20-8615-a74085ca7e63&st=l&l=McVey&fn=Brian&m=&=&full=y&p=2_2019CI18955 DC…   1/2
10/22/2019       https://search.bexar.org/Case/CaseDetail?r=0b8c4f52-a26f-4f20-8615-a74085ca7e63&st=l&l=McVey&fn=Brian&m=&=&full=y&p=2_201…
                          Case 5:19-cv-01254 Document 1-1 Filed 10/22/19 Page 14 of 14
                                                            CASE NO. 19-1254


   Case History
                                                      Currently viewing all records

    Sequence                   Date Filed                 Description

    P00004                    10/21/2019                 ANSWER OF
                                                         STEADFAST INSURANCE COMPANY

    S00001                    9/16/2019                  CITATION
                                                         STEADFAST INSURANCE COMPANY
                                                         ISSUED: 9/16/2019

    P00003                    9/10/2019                  REQUEST FOR SERVICE AND PROCESS

    P00002                    9/10/2019                  PETITION

    P00001                    9/10/2019                  SERVICE ASSIGNED TO CLERK 2




https://search.bexar.org/Case/CaseDetail?r=0b8c4f52-a26f-4f20-8615-a74085ca7e63&st=l&l=McVey&fn=Brian&m=&=&full=y&p=2_2019CI18955 DC…   2/2
